Civilian pay; motion for rehearing.- — On July 15, 1966, the following order was issued in the above case:
This case comes before the court on plaintiff’s motions to submit additional facts and records for relief from judgment, filed June 8,1966, and on plaintiff’s motion, filed May 20,1966, under Pule 69, for amendment of judgment, rehearing, new trial and further relief as set forth therein. Upon consideration thereof,
It is ordered this 15th day of July 1966, that plaintiff’s motions to submit additional facts and records for relief from judgment, filed June 8,1966, be and the same is allowed, and,
It is further ordered that plaintiff’s motion, filed May 20, 1966, under Pule 69, for amendment of judgment, rehearing, new trial and further relief as set forth therein, be and the same is denied.